1. Election of a Vice-President of the European Parliament (vote)
We now come to the election of a Vice-President of the European Parliament pursuant to Rules 13, 15 and 18 of our Rules of Procedure.
As you know, one of our fellow Members, who was the 11th Vice-President, has been elected to his national parliament and is serving as President of that parliament. I am referring to Mr Schmitt. Today, we are choosing a new Vice-President to take his place. I have received the following nomination: Mr László Tőkés. The candidate has informed me officially that he consents to the nomination. In view of the fact that there is only one candidate, I propose that he be elected by acclamation, pursuant to Rule 13(1) of the Rules of Procedure.
I would like to ask you if anyone is opposed to this? In accordance with this Rule, I am obliged to do this.
Mr President, today is the first time I am ashamed to be a Member of the European Parliament. It is the first time that a man who denies the peace treaty of Trianon signed after the First World War is promoted and voted for such a great position in Europe. The Romanian people ...
(The President cut off the speaker.)
You do not agree with this choice, so we will take a formal vote. We will vote by means of the electronic system.
(DE) Mr President, we were told that the candidate wished to make a statement first. Perhaps we have been misinformed, but if the candidate wishes to make a statement, then you should give him the floor.
Mr President, I have prepared a short statement for today, which I should like to read.
It is a great honour for me to be nominated Vice-President of the European Parliament with the support of the European People's Party. It was a similar honour to receive the highest state decoration of Romania, the Order of the Star, in December 2009, at the commemoration of the 20th anniversary of the fall of Communist dictatorship in Romania. Twenty years ago in Timişoara, people of diverse ethnic backgrounds and different beliefs, united by understanding and courage and facing and running the same risks together, rose up against the Ceauşescu regime. In the same way as back then, I continue my efforts today to represent my country's interests in the spirit of the fight for human, minority and religious rights and for freedom, while remaining committed to European and Christian values.
I am committed to furthering the European integration of former Communist countries and nations in the Eastern and Central European region, in particular, that of the Hungarian minority community in Romania that I represent as a member of the European People's Party. It fills me with joy to be a Member of the European Parliament in the period following the entry into force of the Lisbon Treaty, which marks a new beginning in the history of a United Europe. Thank you for your attention.
(Applause)
We are going to vote electronically. After I declare the vote open, the following information will be displayed on the screen: the subject of the vote and the name of the candidate. To vote for the candidate, you should press the '+' button. Of course, you can also abstain from voting - that is the '0' button, as you know. So everything is straightforward. Pursuant to Rule 15 of the Rules of Procedure, a candidate who obtains an absolute majority of votes cast shall be elected, which means that only votes in favour are taken into consideration.
(FR) Mr President, forgive me, perhaps I am the only person in this Chamber who does not know what is going on, but I really do not know how we are supposed to vote. There is a zero, a number one and a cross. Quite frankly, I do not know how to vote in favour or against or abstain. It would be helpful if it could be properly explained.
(DE) Mr President, in all modesty, I would like to ask you a question. You have a large number of highly paid colleagues up there who I am sure will be able to give you some assistance in answering the following question. On my screen, I have the name Tőkés.
My machine then has three buttons that are to be pressed for roll-call votes. The first button is for 'Yes', the middle button is for 'Abstention' and the third button is for 'No'. Is that correct?
(Heckling in agreement)
Does that mean that those who want to vote for Mr Tőkés press the 'Yes' button, those that do not want to vote for him press the 'No' button and those who wish to abstain - such as my group - press the 'Abstention' button? Is that right?
(Applause)
That is exactly what I said a moment ago. Those who want to vote 'yes' press the 'yes' button, those who want to vote 'no' press the 'no' button, and those who wish to abstain from voting press '0'.
(FR) Mr President, please excuse me but I am speaking again following the question asked by Mr Schulz and your very clear reply, which, however, is contrary to what I am told by Parliament's services.
Parliament's services have just told me that I can vote in favour or abstain, but that I cannot vote against. So it is not at all clear. I am sorry to intervene like this, but can we please try to be consistent. I would be grateful if you could give me a clear answer, Mr President.
The clear answer is that in this vote, we are reacting only to votes in favour. Votes against and abstentions are counted together, because only the number of 'yes' votes is important. The matter is clear. If we press the 'no' button or the 'abstain' button, the effect will be the same.
Now I will answer three more questions.
(EL) Mr President, I believe that we have blatantly infringed the Rules of Procedure of the European Parliament. This approach is unacceptable; it is unacceptable for no record to be taken of who voted for, who against, and who abstained. We can see from how the buttons operate that the votes against are not recorded. You must give instructions for the vote to be clearly recorded, for who voted for, who against, and who abstained to be recorded.
Mr President, it is surely not beyond the wit of intelligent people to understand that we want to vote for, against or abstain, as we do normally. Can you not arrange it? If you cannot, then we cannot take this vote.
(DE) Mr President, I should like to make a technical observation. On our machines, you have to press 'Yes' first, then when you go to 'No', it is still blue. If you want to display 'No', nothing is displayed. In other words, you can only get to 'No' via 'Yes', which is not a fitting technical solution.
(DE) Mr President, let us approach this whole process rather more calmly. Usually, the Vice-Presidents of Parliament are elected in a block at the start of the legislative period or in the course of the legislative period. When we do that, fellow Members, we only ever find out the number of 'Yes' votes cast for a candidate - which also decides the order in which Members are elected to the Bureau. Now, because a Member has left, we are voting in one more Vice-President today - so the only important thing is whether he has received the number of 'Yes' votes required for election. Anything else makes no difference. It is different to other votes.
(Applause)
The President of Parliament has given a perfect description of the secret ballot, and it worked beautifully for me without my having to press various buttons. I pressed the button that I wanted to press and the blue light appeared. Perhaps we could simply all try it together once more, Mr President.
(Applause)
I declare the vote open.
(By electronic vote (Members voting: 621; in favour: 334; blank papers: 287), Parliament elected László Tőkés)
Our Vice-President has obtained a qualified majority. I would like to congratulate our fellow Member, Mr Tőkés, on obtaining a result which qualifies him to be Vice-President of Parliament, and I wish him success in performing his duties. Mr Tőkés will hold 11th place in the order of precedence of vice-presidents.
(RO) My card did not work. I am voting against.
Mr President, I hate to have to prolong this further. What you said in your instructions was that people could either vote in favour or abstain. The final results show, however, 'in favour', 'abstentions' and 'against'. I understand that there may be many people who would have voted differently if they had known they had the choice of the three. What I would like to ask is, if indeed this is the correct way to do it, to do it one last time.
Ladies and gentlemen, I will hear all your reservations about the vote in a special procedure after the vote. We are not going to decide this matter here and now. In accordance with the outcome of the vote, which we achieved by a qualified majority, we have elected Mr Tőkés. All your reservations will be given consideration. Please notify them to me by the end of today. We will make a decision on this matter tomorrow. I will give you a direct answer to your reservations. Thank you very much.
(DE) Mr President, I just wanted to let you know that according to the previous vote, we have 789 Members in this Chamber. That is a bit on the high side. I hope that future votes will not again suggest we have 789 Members.
If there is anything to add at the end of the vote, I will bring it to you.
Mr President, Mr Swoboda's point is an entirely valid one. My good friend, Mr Malcolm Harbour, has done the sums and, if it is the case that more people have voted than are actually present - indeed 785, or maybe even 789 - then surely this vote cannot stand.
(Applause)
What we must do is consider - and I urge you to take this to the Bureau immediately after you have left the Chair - that we must have another vote tomorrow, preferably either with a paper ballot or at least with the system working properly.
As I said, I will try and get back to you before the end of this voting period. There does appear to be a discrepancy. Mr Swoboda has raised it, Sir Robert Atkins has recorded it as well. We will try and get some information to you as soon as possible. I really do not want to prolong this. There is an issue; it needs to be looked at, it is being looked at, and I will get back to you as soon as possible.